COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-075-CV
  
  
CHESTER 
LEON JONES                                                          APPELLANT
  
V.
   
THE 
STATE OF TEXAS                                                              APPELLEE
  
  
----------
 
FROM 
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
March 17, 2005 and April 19, 2005, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  Tex. 
R. App. P. 42.3(c).  Appellant has not paid the $125 filing 
fee.  See Tex. R. App. P. 
5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
    
    
                                                                  PER 
CURIAM
 
  
 
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ. 
 
DELIVERED: 
May 12, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).